Exhibit 99.1 FNBH BANCORP INC Dear Shareholder, FNBH Bancorp, Inc. reported net income of $77,000 for the quarter ended June 30, 2011. This compares to a $915,000 loss for the second quarter of last year and a $223,000 loss in the first quarter of 2011. Total noninterest expense decreased $583,000 from the second quarter of 2010 driven by $356,000 of expense savings from continued efficiency initiatives, a $102,000 reduction in FDIC premium expense and a $125,000 decrease in other real estate losses. Consistent with improved economic conditions and asset quality metrics, provision for loan loss expense was reduced by $400,000 from the prior year. For the six months ended June 30, 2011, we reported a net loss of $146,000 which represents substantial improvement from the comparable period loss of $1,535,000 reported in 2010. Our second quarter 4.27% net interest margin remains strong and above our peer group bank average. Balance sheet liquidity consisted of $27.9 million in cash and cash equivalents and $41.0 million in investment securities at quarter end. At June 30, 2011, the Banks total capital to risk-weighted assets ratio and Tier One capital ratio were 5.71% and 3.54%, respectively. These ratios are significantly less than minimum capital requirements imposed by the Banks primary regulator. As discussed in prior shareholder letters, the terms of our Consent Order with the Office of the Comptroller of the Currency requires the Bank to maintain total capital of at least 11% of risk-weighted assets and Tier One capital equal to at least 8.50% of adjusted total assets. We continue to meet with potential investors to progress our capital raise. The Companys return to a stronger capital position would provide many important benefits and facilitate further earnings enhancement. A Special Meeting of Shareholders will be held at 10:00 a.m. on September 22, 2011 at the Howell main office. The purpose of this meeting is to vote on a proposal to amend the Corporations Articles of Incorporation to authorize a 1-for-7 reverse stock split of the Corporations outstanding shares of common stock. The primary purpose of the reverse stock split is to increase the number of the Corporations authorized common stock available for future issuance. This, in turn, will save the Company money by avoiding the need to register our shares of preferred stock with the Securities and Exchange Commission. In addition to the savings in future expenses, having more authorized and unissued shares available for issuance is necessary for our recapitalization efforts; accordingly, your Board of Directors strongly urge you to vote in favor of the proposal by timely voting your Proxy. The 1-for-7 reverse stock split will not change your percentage ownership of the Corporation. Should you have any questions or comments regarding the Bank or the Special Shareholder Meeting proposal, please call me at 517-545-2221 or visit at our Howell main office. On behalf of the entire FNBH Bancorp family, thank you for your continued commitment to community banking and your investment in our Company. Sincerely, Ronald L. Long President and CEO FNBH Bancorp, Inc. Consolidated Balance Sheets (Unaudited) Assets June 30, December 31, Cash and due from banks Short term investments Total cash and cash equivalents Investment securities: Investment securities available for sale, at fair value FHLBI and FRB stock, at cost Total investment securities Loans held for investment: Commercial Consumer Real estate mortgage Total loans held for investment Less allowance for loan losses Net loans held for investment Premises and equipment, net Other real estate owned, held for sale Accrued interest and other assets Total assets Liabilities and Shareholders' Equity Liabilities Deposits: Demand (non-interest bearing) NOW Savings and money market Time deposits Brokered certificates of deposit Total deposits Accrued interest, taxes, and other liabilities Total liabilities Shareholders' Equity Preferred stock, no par value. Authorized 30,000 shares; no shares issued and outstanding - - Common stock, no par value. Authorized 7,000,000 shares at June 30, 2011 and December 31, 2010; 3,171,523 shares issued and outstanding at June 30, 2011 and 3,165,392 shares issued and outstanding at December 31, 2010 Retained earnings Deferred directors' compensation Accumulated other comprehensive income (loss) Total shareholders' equity Total liabilities and shareholders' equity FNBH Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three months ended June 30 Six months ended June 30 Interest and dividend income: Interest and fees on loans Interest and dividends on investment securities: U.S. Treasury, agency securities and CMOs Obligations of states and political subdivisions Other securities Interest on short term investments Total interest and dividend income Interest expense: Interest on deposits Interest on other borrowings - - - Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges and other fee income Trust income Other Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy expense Equipment expense Professional and service fees Loan collection and foreclosed property expenses Computer service fees Computer software amortization expense FDIC assessment fees Insurance Printing and supplies Director fees Net loss on sale/writedown of OREO and repossessions Other Total noninterest expense Loss before federal income taxes Federal income tax expense (benefit) Net income (loss) $ 76,921 Per share statistics: Basic and Diluted EPS $ 0.02 $ (0.29) $ (0.05) $ (0.48) Dividends $ - $ - $ - $ - Basic and diluted average shares outstanding
